Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on August 21, 2019, and Drawings filed on August 21, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 11 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1 applicant claims the limitation: A method for controlling a XR device, the method comprising: accessing to a public DB (Database); generating a private DB based on key information of the public DB, the public DB including public AR (Artificial Intelligence) information, the private DB including private AR information and a whitelist; and acquiring the public AR information or the private AR information.
	While in the claim applicant states that AR stands for Artificial intelligence. However throughout the specification, applicant has defined AR as Augmented reality (see paragraph 71: “The term BS may be replaced with fixed station, Node B, evolved Node B (eNB), next generation Node B (gNB), base transceiver system (BTS), access point (AP), network or 5th generation (5G) network node, artificial intelligence (AI) system, road side unit (RSU), robot, augmented reality/virtual reality (AR/VR) system, and so on.”). And in Claim 3, applicant uses the phrase “AR mode” which makes sense for augmented reality mode but does not makes sense for an Artificial intelligence mode.  Therefore it is unclear whether AR stands for augmented reality or artificial intelligence. For the purpose of a compact prosecution AR will be interpreted as Artificial intelligence. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With regard to claim 1 applicant claims the limitation: A method for controlling a XR device, the method comprising: accessing to a public DB (Database); generating a private DB based on key information of the public DB, the public DB including public AR (Artificial Intelligence) information, the private DB including private AR information and a whitelist; and acquiring the public AR information or the private AR information.
	The limitation wherein the databases include public and private database contain artificial intelligence is not specifically taught in the specification. The specification only teaches the aspect wherein public and private databases contain augmented reality data (see paragraph 445 and 71). For the purpose of a compact prosecution AR will be interpreted as Artificial intelligence.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Pub. No.: 2009/0292677A1, in view of Monge Pub. No.: 2020/0028925A1, and further in view of Murti et al., Pub. 2021/0019301A1.

With regard to claim 1: 
Kim discloses a method for controlling a device, the method comprising: accessing to a public DB (Database) (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”); generating a private DB based on key information of the public DB, (paragraph 375: “In embodiments, referring again to FIG. 1, the public keyword suggestion database (not displayed on FIG. 1), is a searchable database of several hundred million keywords in various languages. A user may leverage the public keyword suggestion database to initially seed their private keyword database with possible keyword suggestions to conduct keyword research and organization work in order to build or optimize a PPC campaign and/or SEO effort. Keyword data contained within the public keyword suggestion database may be gleaned from a variety of publicly accessible keyword data sources and may be separate from the proprietary data contained within a user's private keyword database. Collectively, the above stated software tools/databases/components and their interactions with each other may comprise a single instance of the server facility 102.” See also abstract); the public DB including public information (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”); the private DB including private information (paragraph 422: “In addition to storing information about keywords and their various properties, the taxonomy database 4202 may also store information about the methodology of the usage of keywords in an organization's search engine pay-per-click marketing campaigns for different search engines such as Yahoo!, MSN and Google, and the like. For example, login information, advertising campaign data, keyword group-to-ad group relationships may be stored. The login information may include the username and password required to access the user's search engine marketing accounts. The advertising campaign data may include the information about a user's ad campaigns, ad groups, text ads, keyword bids, historical campaign performance data, campaign settings, and the like. The campaign settings may include the list of different countries, times to run ads, maximum budget, and the like. Similarly, the keyword group-to-ad group relationships may include information about mapping relationships between keyword groups and ad groups.”); and acquiring the public information or the private information  (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”). 

However Monge discloses the aspect wherein the device is a XR device, The public or private information are artificial intelligence information ( paragraph 59: “In one or more embodiments, a database may store various data, for example, data regarding user interaction with social media accounts of a user, or, as another example, decision data structures for use in providing artificial intelligence (AI) decisions, for example, cognitively analyzing information about the user, including the user interactions with the user's social media accounts to derive preferences of the user, cognitively prioritizing social media posts from the social media accounts of the user and/or cognitively recommending actions for the user to take with regard to the cognitively prioritized social media posts.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Monge to  Kim so the user can user a private and secure database to access artificial intelligence data. 
Kim and Monge do not disclose the aspect wherein the private DB including a whitelist. However Murti discloses the aspect wherein the private DB including private information and a whitelist (paragraph 34: “With continued reference to FIG. 1, further details are provided concerning a ledger, one example of which is the ledger 400. As noted earlier, copies of the ledger 400 reside at each of the UCs. In general, the ledger, which can be a TDR ledger, will allow data from multiple users or UCs to be incorporated into the ledger 400, when permitted by the verification system 300. Initially, each record in the ledger 400 can be a copy from one or more sources such as, for example, a public or private database that includes whitelist and/or blacklist records. When data needs to be added, updated, or removed, from the ledger 400, new entries showing the change in status (added, updated or removed) will be added while preserving old entries. Among other things, preserving the old entries will enable the performance of audits, and due to the ledger 400 construction, none of the entries can be modified, which protects against actions by rogue actors.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Murti to Kim and Monge so the private database is secured wherein only people or entities on the whitelist can access the protected data to protect the database from intruder, prevent private data from been leaked. 



With regard to claim 3 and 13:
Kim and Monge and Murti disclose The method of claim 1, wherein the public AR information of the public DB is accessible information for users, in response to a signal of the first user for an AR mode, the public AR information of the public DB is acquired (Kim paragraph 241 and 242: “FIG. 5 depicts a querying of a server facility 102 using keyword exploration facility 112. The webpage may include tabs such as keywords 502, negatives 504, revisions 508, ad words 510, and search 512. In response to a click on the keyword 502, the tab may display a keyword query box 518 that may enable the user to query the server facility 102 for specific queries. To execute a query, the user may type the query into the query box. Queries are sent from the keyword exploration facility 112 to the server facility 102 automatically as soon as the user stops typing, or hits the enter key on the keyboard (i.e., there is no need to click on a "search" button). For example, in FIG. 5, the user is querying the server facility 102 for all keywords containing the word "java". The results of a query may be processed by the server facility 102, and then sent back to the keyword exploration facility 112 for visual rendering. In addition, the webpage may provide options for advanced search 520 and a reset button 522. The reset button 522 may be clear the data entered previously in the keyword query box 518.”). 
With regard to claim 11:
Kim discloses a device, the device comprising: a memory; a display module configured to display data based on the memory; and a controller configured to connect to the memory, the display module, the controller further configured to: access to a public DB (Database) (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”);; generate a private DB based on key information of the public DB (paragraph 375: “In embodiments, referring again to FIG. 1, the public keyword suggestion database (not displayed on FIG. 1), is a searchable database of several hundred million keywords in various languages. A user may leverage the public keyword suggestion database to initially seed their private keyword database with possible keyword suggestions to conduct keyword research and organization work in order to build or optimize a PPC campaign and/or SEO effort. Keyword data contained within the public keyword suggestion database may be gleaned from a variety of publicly accessible keyword data sources and may be separate from the proprietary data contained within a user's private keyword database. Collectively, the above stated software tools/databases/components and their interactions with each other may comprise a single instance of the server facility 102.” See also abstract), the public DB including public information (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”);, the private DB including private information (paragraph 422: “In addition to storing information about keywords and their various properties, the taxonomy database 4202 may also store information about the methodology of the usage of keywords in an organization's search engine pay-per-click marketing campaigns for different search engines such as Yahoo!, MSN and Google, and the like. For example, login information, advertising campaign data, keyword group-to-ad group relationships may be stored. The login information may include the username and password required to access the user's search engine marketing accounts. The advertising campaign data may include the information about a user's ad campaigns, ad groups, text ads, keyword bids, historical campaign performance data, campaign settings, and the like. The campaign settings may include the list of different countries, times to run ads, maximum budget, and the like. Similarly, the keyword group-to-ad group relationships may include information about mapping relationships between keyword groups and ad groups.”);; and acquire the public information or the private information (paragraph 378: “In embodiments, the server facility 102 may host a repository of private keyword databases. Each of these keyword-based databases may comprise search marketing data, such as keywords, a character string, a phrase, a slogan, an idiom, a string of characters of alpha-numeric codes, and the like, which may be aggregated from any number of public and proprietary data sources. For example, the public keyword data sources may utilize a public keyword suggestion tool, a keyword lists derived from third party keyword tools, and the like. Similarly, the private keyword data sources may utilize keyword reports from web analytics applications; search query reports from paid search engines, such as Google AdWords, Yahoo! or MSN; web server log file keyword parser engine 4222, and the like. Similarly, the private keyword data sources may utilize a continuous keyword stream in the JavaScript tracker. It may be noted that throughout this specification, the term "keyword" may include one or more terms that can be used as part of a query that can retrieve a web resource; that is, a keyword may encompass not just a single word, but a phrase that has several terms in it. It may also be noted that the term "website" may be understood to encompass any kind of web resource that can be accessed by a search.”).

Kim does not disclose the aspect wherein the device is a XR device, The public and private information are artificial intelligence information, a camera configured to film surroundings of the device. 	However Monge discloses the aspect wherein the device is a XR device, The public and private information are artificial intelligence information ( paragraph 59: “In one or more embodiments, a database may store various data, for example, data regarding user interaction with social media accounts of a user, or, as another example, decision data structures for use in providing artificial intelligence (AI) decisions, for example, cognitively analyzing information about the user, including the user interactions with the user's social media accounts to derive preferences of the user, cognitively prioritizing social media posts from the social media accounts of the user and/or cognitively recommending actions for the user to take with regard to the cognitively prioritized social media posts.”) a camera configured to film surroundings of the device (paragraph 117: “Computer system 12 may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a user to interact with computer system 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system 12 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22. Still yet, computer system 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20. As depicted, network adapter 20 communicates with the other components of computer system 12 via bus 18. It should be understood that although not shown, other hardware and/or software components could be used in conjunction with computer system 12. Examples, include, but are not limited to: microcode, device drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc. In addition to or in place of having external devices 14 and display 24, which can be configured to provide user interface functionality, computing node 10 in one embodiment can include display 25 connected to bus 18. In one embodiment, display 25 can be configured as a touch screen display and can be configured to provide user interface functionality, e.g. can facilitate virtual keyboard functionality and input of total data. Computer system 12 in one embodiment can also include one or more sensor device 27 connected to bus 18. One or more sensor device 27 can alternatively be connected through I/O interface(s) 22. One or more sensor device 27 can include a Global Positioning Sensor (GPS) device in one embodiment and can be configured to provide a location of computing node 10. In one embodiment, one or more sensor device 27 can alternatively or in addition include, e.g., one or more of a camera, a gyroscope, a temperature sensor, a humidity sensor, a pulse sensor, a blood pressure (bp) sensor or an audio input device. Computer system 12 can include one or more network adapter 20. In FIG. 6 computing node 10 is described as being implemented in a cloud computing environment and accordingly is referred to as a cloud computing node in the context of FIG. 6.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Monge to  Kim so the user can user a private and secure database to access artificial intelligence data.
Kim and Monge do not disclose the aspect wherein the private DB including private information and a whitelist. However Murti discloses the aspect wherein the private DB including private information and a whitelist (With continued reference to FIG. 1, further details are provided concerning a ledger, one example of which is the ledger 400. As noted earlier, copies of the ledger 400 reside at each of the UCs. In general, the ledger, which can be a TDR ledger, will allow data from multiple users or UCs to be incorporated into the ledger 400, when permitted by the verification system 300. Initially, each record in the ledger 400 can be a copy from one or more sources such as, for example, a public or private database that includes whitelist and/or blacklist records. When data needs to be added, updated, or removed, from the ledger 400, new entries showing the change in status (added, updated or removed) will be added while preserving old entries. Among other things, preserving the old entries will enable the performance of audits, and due to the ledger 400 construction, none of the entries can be modified, which protects against actions by rogue actors.). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Murti to Kim and Monge so the private database is secured with only people on the whitelist can access to protect the database from intruder. 

Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Pub. No.: 2009/0292677A1, in view of Monge and Murti, and further in view of Ranger et al., Pub No.; 2020/0134229A1.

With regard to claim 2 and 12:
Kim and Monge and Murti disclose The method of claim 1, the method further comprising: checking a request of a first user for accessing to the private DB; and adding a key value for the first user to the whitelist of the private DB 
However Ranger discloses the aspect wherein checking a request of a first user for accessing to the private DB; and adding a key value for the first user to the whitelist of the private DB (Murti paragraph 115: “This request should be made within a secure SSL connection, to A+ standard, with SSL certificate pinning, from a valid CA partner recorded in the CA Contract Database, and from an application that declares itself to have a valid application_id. The CAS Session Manager provides the session key to the requestor and may update the session key into the Firewall ( Access Control List) Whitelist such that for the duration of its validity the firewall may now let through requests that include this session id. This is to aid both filtering under denial of service attack and also to reduce the access window of an attacker.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ranger to Kim and Monge and Murti to add approved user to the whitelist to allow additional user with approvals to access the private server. 

Pertinent Arts

Shadmon, Pub No: 2019/0158594A1, the method further includes extracting identifying information of requested data in the data request, using the server. The method further includes obtaining location information of the requested data indicating which of the distributed servers is storing the requested data, by comparing the identifying information to a distributed ledger. The method further includes sending the requested data from the server to the client.

Ranger, Pub. No.: US 2020/0134229A1: system and method are disclosed for storing, processing and retrieving information. A data store, a data recipient and a data processing machine are provided, the data store and the data recipient both being connectable to each other and to the data processing machine via a potentially insecure communications network, and the data store being adapted to selectively provide information to the data processing machine and to the data recipient on receipt of one or more suitable instructions from the data processing machine, and the data processing machine being adapted to provide instructions to the data store based on a set of pre-determined rules, so that information is provided by the data store to the data recipient only when pre-determined conditions are met.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/           Primary Examiner, Art Unit 2179